DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9,15, 16,18-21,25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US 2019/0104510 Al.

Regarding claim 1, Lee et al US 2019/0104510 Al disclose a method for wireless communications by a user equipment (UE), comprising: 					identifying a first set of control channel monitoring occasions according to a first control channel resource configuration; [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration),					detecting a first physical downlink control channel (PDCCH) in one of the first control channel monitoring occasions, the first PDCCH indicating at least one set of dynamic control channel resources;[0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion),		monitoring the at least one set of dynamic control channel resources for at least a second PDCCH ([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).

Regarding claim 15, Lee et al US 2019/0104510 Al disclose a user equipment (UE), comprising: a processing system (see fig. 9, processor 920) configured to: identify a first set of control channel monitoring occasions according to a first control channel resource configuration [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration); 							detect a first physical downlink control channel (PDCCH) in one of the first control channel monitoring occasions, the first PDCCH indicating at least one set of dynamic control channel resources [0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion),; and 												monitor the at least one set of dynamic control channel resources for at least a second PDCCH([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).	

Regarding claim 16, Lee et al US 2019/0104510 Al disclose a method for wireless communications by a network entity (fig. 13 and [0147] Device 1305), comprising: identifying a first set of control channel transmission occasions according to a first control channel resource configuration [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration); and	transmitting a first physical downlink control channel (PDCCH) in one of the first control channel transmission occasions, the first PDCCH indicating at least one set of dynamic control channel resources [0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion).								
Regarding claim 30, Lee et al US 2019/0104510 Al disclose a network entity ((fig. 13 and [0147] Device 1305), comprising: a processing system (fig. 13 and [0147] processor 1320) configured to identify a first set of control channel transmission occasions according to a first control channel resource configuration [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration); and 		a transmitter( fig.13 , the transceiver 1335) configured to transmit a first physical downlink control channel (PDCCH) in one of the first control channel transmission occasions, the first PDCCH indicating at least one set of dynamic control channel resources [0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion).	

Regarding claim 2, Lee et al  US 2019/0104510 Al discloses all the features with respect to claim 1: 											Lee  further discloses detecting the second PDCCH in a first set of the at least one set of dynamic control channel resources, wherein the second PDCCH indicates at least a second set of dynamic control channel resources[0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion); and 											monitoring the second set of dynamic control channel resources for at least a third PDCCH([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).		
Regarding claim 19, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee  further discloses transmitting at least a second PDCCH in the at least one set of dynamic control channel resources, wherein: the second PDCCH indicates at least a second set of dynamic control channel resources[0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion; and the method further comprises transmitting a third PDCCH in the second set of dynamic control channel resources([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).
Regarding claim 4, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 1.
Lee further discloses wherein: the first PDCCH carries a downlink control information (DCI) with a single field that indicates multiple sets of dynamic control channel resources; and the method further comprises monitoring each of the multiple sets of dynamic control channel resources for a PDCCH. [0101] base station 105-b may configure a SFI in DCI), and [0096] UE identifies a dynamic monitoring periodicity including monitoring occasions, based on a previously received SFI. the UE 115 may identify a dynamic monitoring period 425. In the present example, the multi-slot SFI configures the slot format for six slots, the UE may forego default monitoring occasions (e.g., because the formats for at least some of the slots corresponding to these occasions are covered by the multi-slot SFI). The UE   monitors the GC PDCCH during dynamic monitoring occasion).
Regarding claim 5, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 1.												Lee further discloses wherein: the first PDCCH carries a downlink control information (DCI) with multiple fields that each indicates at least one set of dynamic control channel resources; and the method further comprises monitoring the set of dynamic control channel resources indicated by each field for a PDCCH [0101] base station 105-b may configure a SFI in DCI), and [0096] UE identifies a dynamic monitoring periodicity including monitoring occasions, based on a previously received SFI. the UE 115 may identify a dynamic monitoring period 425. In the present example, the multi-slot SFI configures the slot format for six slots, the UE may forego default monitoring occasions (e.g., because the formats for at least some of the slots corresponding to these occasions are covered by the multi-slot SFI). The UE   monitors the GC PDCCH during dynamic monitoring occasion).
Regarding claim 21, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee further discloses wherein: the first PDCCH carries a downlink control information (DCI) with a single field that indicates multiple sets of dynamic control channel resources; or the first PDCCH carries a downlink control information (DCI) with multiple fields that each indicates at least one set of dynamic control channel resources[0101] base station 105-b may configure a SFI in DCI), and [0096] UE identifies a dynamic monitoring periodicity including monitoring occasions, based on a previously received SFI. the UE 115 may identify a dynamic monitoring period 425. In the present example, the multi-slot SFI configures the slot format for six slots, the UE may forego default monitoring occasions (e.g., because the formats for at least some of the slots corresponding to these occasions are covered by the multi-slot SFI). The UE   monitors the GC PDCCH during dynamic monitoring occasion).
Regarding claim 9, Lee et al US 2019/0104510 Al discloses all the features with respect to claims 1.
Lee further discloses identifying one or more sets of dynamic control channel resources based on the first control channel resource configuration [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration),; and monitoring the identified one or more sets of dynamic control channel resources for the second PDCCH([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).
Regarding claim 25, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee further discloses identifying one or more sets of dynamic control channel resources based on the first control channel resource configuration [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration),; and transmitting at least a second PDCCH on the identified one or more sets of dynamic control channel resources([0087] UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a , UE  identify (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion, wherein[0096] the UE 115  monitors  the GC PDCCH during dynamic monitoring occasion, wherein a PDCCH  GC PDCCH is a PDCCH)( also see fig. 16 , steps 1620 and 1625).													Regarding claim 18, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee further discloses wherein: the first set of control channel transmission occasions comprise periodic control channel transmission occasions; and the at least one set of dynamic control channel resources are between two of the periodic control channel transmission occasions of the first set [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration. UE is configured with a default monitoring periodicity that corresponds to every other slot 210 (e.g., slots 210-a and 210-b in the present example). UE receives the GC PDCCH and decode the multi-slot SFI in slot 210-a (e.g., where the multi-slot SFI indicates a slot format for each slot 210 of slot group 215), UE determines that it does not need to monitor for the GC PDCCH in the next default monitoring occasion (i.e., slot 210-b) .Instead, UE  identifies (e.g., based at least in part on the previously decoded SFI) a dynamic monitoring periodicity that indicates slot 210-c as the next GC PDCCH monitoring occasion.

Regarding claim 20, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee further discloses wherein the first PDCCH comprises: a UE-specific PDCCH that schedules an uplink or downlink transmission; a group-common PDCCH that schedules an uplink or downlink transmission or a group-common PDCCH that does not schedule an uplink or downlink transmission [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claim 3,13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2019/0104510 Al in view of  3GPP TSG RAN WG1 Meeting #9, R1-1906592, Reno, USA, 13th – 17th May, 2019,Agenda Item:7.2.9.3;Source:Huawei, HiSilicon;Title: Reduction of PDCCH monitoring for UE power saving), refer as, 3GPP
Regarding claim 3, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 1:
Lee does not explicitly disclose wherein the UE is configured to skip monitoring for a PDCCH in at least one of the first set of control channel monitoring occasions if a detected PDCCH indicates dynamic control channel resources later in time than the at least one of the first set of control channel monitoring occasions.								3GPP TSG RAN WG1 Meeting #9, R1-1906592, Reno, USA, 13th – 17th May, 2019,Agenda Item:7.2.9.3;Source:Huawei, HiSilicon;Title: Reduction of PDCCH monitoring for UE power saving) discloses wherein the UE is configured to skip monitoring for a PDCCH in at least one of the first set of control channel monitoring occasions if a detected PDCCH indicates dynamic control channel resources later in time than the at least one of the first set of control channel monitoring occasions (2.3 Signaling design for PDCCH skipping,
the dynamic PDCCH scheme is illustrated in Figure 2. When no packet is scheduled for the UE, the gNB can send this signaling to indicate the UE to skip PDCCH monitoring during an indicated duration(i.e. time), which will be referred as skipping duration. The UE can go back to continue monitoring PDCCH after the end of the skipping duration until the next PDCCH skipping signal is detected


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 2. Illustration of the signaling scheme for PDCCH skippin

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein the UE is configured to skip monitoring for a PDCCH in at least one of the first set of control channel monitoring occasions if a detected PDCCH indicates dynamic control channel resources later in time than the at least one of the first set of control channel monitoring occasions, as taught by 3GPP, in order to  reduce PDCCH monitoring   (see 3GPP ,section 2.6).
Regarding claim 13, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 2:
Lee does not explicitly disclose wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel monitoring occasions.													3GPP TSG RAN WG1 Meeting #9, R1-1906592, Reno, USA, 13th – 17th May, 2019,Agenda Item:7.2.9.3;Source:Huawei, HiSilicon;Title: Reduction of PDCCH monitoring for UE power saving) discloses wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel monitoring occasions (2.3 Signaling design for PDCCH skipping,
the dynamic PDCCH scheme is illustrated in Figure 2. When no packet is scheduled for the UE, the gNB can send this signaling to indicate the UE to skip PDCCH monitoring during an indicated duration(i.e. time), which will be referred as skipping duration. The UE can go back to continue monitoring PDCCH after the end of the skipping duration until the next PDCCH skipping signal is detected


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 2. Illustration of the signaling scheme for PDCCH skippin

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel monitoring occasions, as taught by 3GPP, in order to reduce PDCCH monitoring (see 3GPP, section 2.6).
Regarding claim 29, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16:
Lee does not explicitly disclose transmitting at least a second PDCCH on the at least one set of dynamic control channel resources, wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel transmission occasions.												3GPP TSG RAN WG1 Meeting #9, R1-1906592, Reno, USA, 13th – 17th May, 2019,Agenda Item:7.2.9.3;Source:Huawei, HiSilicon;Title: Reduction of PDCCH monitoring for UE power saving) discloses transmitting at least a second PDCCH on the at least one set of dynamic control channel resources, wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel transmission occasions. (2.3 Signaling design for PDCCH skipping,
the dynamic PDCCH scheme is illustrated in Figure 2. When no packet is scheduled for the UE, the gNB can send this signaling to indicate the UE to skip PDCCH monitoring during an indicated duration(i.e. time), which will be referred as skipping duration. The UE can go back to continue monitoring PDCCH after the end of the skipping duration until the next PDCCH skipping signal is detected


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 2. Illustration of the signaling scheme for PDCCH skippin

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including transmitting at least a second PDCCH on the at least one set of dynamic control channel resources, wherein at least one of the first PDCCH or the second PDCCH indicates the UE can skip monitoring one of the first set of control channel transmission occasions., as taught by 3GPP, in order to  reduce PDCCH monitoring   (see 3GPP ,section 2.6).									Claims 6-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US 2019/0104510 Al in view of  Bang et al . US 11,310,779 B2	.		Regarding claim 6, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 1:
Lee does not explicitly disclose receiving a configuration signaling indicating a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list.
Bang et al US 11,310,779 B2 discloses receiving a configuration signaling indicating a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list ( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including receiving a configuration signaling indicating a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list, as taught by Bang, in order to  monitors or searches for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).
Regarding claim 7, the combination of Lee and Bang discloses all the features with respect to claim 6:
Lee discloses receiving a configuration of dynamic control channel resources0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration).											Lee does not disclose wherein the configuration indicates at least one of: 	time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and monitoring the dynamic control channel resources for a PDCCH in accordance with the configuration.													Bang et al US 11,310,779 B2 discloses wherein the configuration indicates at least one of: time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and monitoring the dynamic control channel resources for a PDCCH in accordance with the configuration( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space) and ( claim 4, wherein the information on the CORESET includes an index of the CORESET for monitoring the search space, and wherein the information on the search space includes a number of PDCCH candidates at aggregation level L, an occasion for symbol-based monitoring within a slot for the search space, a search space type).														It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein the configuration indicates at least one of: 	time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and monitoring the dynamic control channel resources for a PDCCH in accordance with the configuration, as taught by Bang, in order to  monitor or search for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).
Regarding claim 8, the combination of Lee and Bang discloses all the features with respect to claim 6:											Lee does not explicitly disclose wherein: the first PDCCH indicates a combination of more than one of the sets in the list; or 
at least one entry in the list is associated with multiple sets of dynamic control channel resources.												Bang et al . US 11,310,779 B2 discloses wherein: the first PDCCH indicates a combination of more than one of the sets in the list ( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space); 	or 
at least one entry in the list is associated with multiple sets of dynamic control channel resources.	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the first PDCCH indicates a combination of more than one of the sets in the list; or  at least one entry in the list is associated with multiple sets of dynamic control channel resources, as taught by Bang, in order to  monitor or search for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).	Regarding claim 22, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.											Lee does not explicitly disclose providing the UE a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list.								Bang et al US 11,310,779 B2 discloses providing the UE a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list ( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including providing the UE a list, each entry in the list being associated with one or more sets of dynamic control channel resources, wherein the first PDCCH indicates an index that points to an entry in the list, as taught by Bang, in order to  monitor or search for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).											Regarding claim 23, the combination of Lee and Bang discloses all the features with respect to claim 22:
Lee discloses providing the UE a configuration of the one or more sets of the dynamic control channel resources [0087] UE is configured with a default monitoring periodicity (e.g., a default set of monitoring occasions) for GC PDCCH. For example, the configuration may be carried as part of a control resource set (coreset) configuration).						Lee does not disclose wherein the configuration indicates at least one of: time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and transmitting at least a second PDCCH in accordance with the configuration and on the at least one set of dynamic control channel resources.							Bang et al . US 11,310,779 B2 discloses wherein the configuration indicates at least one of: time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and transmitting at least a second PDCCH in accordance with the configuration and on the at least one set of dynamic control channel resources. ( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space) and ( claim 4, wherein the information on the CORESET includes an index of the CORESET for monitoring the search space, and wherein the information on the search space includes a number of PDCCH candidates at aggregation level L, an occasion for symbol-based monitoring within a slot for the search space, a search space type).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein the configuration indicates at least one of: time and frequency resources, a resource mapping type, precoding, beam quasi-colocation (QCL) information, aggregation level, or number of PDCCH candidates for each of the sets in the list; and monitoring the dynamic control channel resources for a PDCCH in accordance with the configuration, as taught by Bang, in order to monitor or search for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).
Regarding claim 24, the combination of Lee and Bang discloses all the features with respect to claim 22:											Lee does not explicitly disclose wherein: the first PDCCH further indicates a combination of more than one of the sets in the list; or at least one entry in the list is associated with multiple sets of dynamic control channel resources.							Bang et al US 11,310,779 B2 discloses wherein: the first PDCCH further indicates a combination of more than one of the sets in the list ( Claim1 , receiving, from a base station, configuration information including a list of control resource sets (CORESETs) and a list of search spaces via radio resource control (RRC) signaling; …and monitoring a physical downlink control channel (PDCCH) where downlink control information (DCI) for scheduling the downlink transmission is transmitted based on the information on the CORESET and the information on the search space); 	or 					at least one entry in the list is associated with multiple sets of dynamic control channel resources.	 											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the first PDCCH further indicates a combination of more than one of the sets in the list; or at least one entry in the list is associated with multiple sets of dynamic control channel resources, as taught by Bang, in order to  monitor or search for a PDCCH  in a reference subframe or reference slot (see Bang, col 20,lines31).
Claims 11-12 and27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2019/0104510 Al in view of GAO et al  US20220116183A1
Regarding claims 11 and 27, the combination of Lee and Bang discloses all the features with respect to claims 1 and 16, respectively:							Lee does not explicitly disclose wherein: the first PDCCH indicates one or more parameters for the at least one set of dynamic control channel resources; and the method further comprises monitoring the dynamic control channel resources for a PDCCH in accordance with the one or more parameters.										GAO et al  US20220116183A1 discloses  wherein: the first PDCCH indicates one or more parameters for the at least one set of dynamic control channel resources [0023] discloses The network node activates one TCI state for PDCCH (i.e., provides a TCI for PDCCH)[0027] an indication of a transmission configuration indication (TCI) field for DCI transmitted by a PDCCH in CORESET p; and 										the method further comprises monitoring the dynamic control channel resources for a PDCCH in accordance with the one or more parameters(Claim 1 monitoring a first PDCCH in the first group of one or more first CORESETs and a second PDCCH in the second group of one or more second CORESETs); (claim3 wherein the first group of one or more CORESETs is associated with at least one first Transmission Configuration Indicator, TCI, state and the second group of one or more CORESETs is associated with at least one second TCI state, the at least one first TCI state being different from the at least one second TCI state).													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the first PDCCH indicates one or more parameters for the at least one set of dynamic control channel resources; and the method further comprises monitoring the dynamic control channel resources for a PDCCH in accordance with the one or more parameters, as taught by GAO, in order to  monitor or search for a PDCCH  (see GAO,, claim1).									Regarding claim 12, the combination of Lee and Bang discloses all the features with respect to claim 11.											Lee does not explicitly  disclose wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH); the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH ; and the UE monitors the dynamic control channel resources for the PDCCH in accordance with the TCI state.													GAO et al  US20220116183A1 discloses   wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH)  [0231]  first PDSCH  scheduled by the first PDCCH and a second PDSCH scheduled by the second PDCCH) ; 						the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH[0023] the network node activates one TCI state for PDCCH (i.e., provides a TCI for PDCCH) and up to eight active TCI states for PDSCH); and 
the UE monitors the dynamic control channel resources for the PDCCH in accordance with the TCI state (Claim 1 monitoring a first PDCCH in the first group of one or more first CORESETs and a second PDCCH in the second group of one or more second CORESETs); (claim3 wherein the first group of one or more CORESETs is associated with at least one first Transmission Configuration Indicator, TCI, state and the second group of one or more CORESETs is associated with at least one second TCI state, the at least one first TCI state being different from the at least one second TCI state.						It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH); the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH ; and the UE monitors the dynamic control channel resources for the PDCCH in accordance with the TCI state, as taught by GAO, in order to  monitor or search for a PDCCH  (see GAO,claim1).
Regarding claim 28, the combination of Lee and Bang discloses all the features with respect to claim 27.											Lee does not explicitly  disclose wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH); the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH; and the method further comprises transmitting a PDCCH in the dynamic control channel resources in accordance with the TCI state.GAO et al  US20220116183A1 discloses   wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH) [0231]  first PDSCH  scheduled by the first PDCCH and a second PDSCH scheduled by the second PDCCH); the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH[0023] the network node activates one TCI state for PDCCH (i.e., provides a TCI for PDCCH) and up to eight active TCI states for PDSCH); and the method further comprises transmitting a PDCCH in the dynamic control channel resources in accordance with the TCI state  (claim 31, transmit a first PDCCH in the first group of one or more first CORESETs and a second PDCCH in the second group of one or more second CORESETs;( (claim3 wherein the first group of one or more CORESETs is associated with at least one first Transmission Configuration Indicator, TCI, state and the second group of one or more CORESETs is associated with at least one second TCI state, the at least one first TCI state being different from the at least one second TCI state.								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the first PDCCH schedules a physical downlink shared channel (PDSCH); the one or more parameters comprise a transmission configuration indicator (TCI) state determined based on a TCI state of the PDSCH; and the method further comprises transmitting a PDCCH in the dynamic control channel resources in accordance with the TCI state, as taught by GAO, in order to  monitor or search for a PDCCH  (see GAO,claim1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US 2019/0104510 Al in view of  DAVYDOV et al US 20210410086 A1
Regarding claim 14, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 1:
Lee does not explicitly disclose wherein: the set of dynamic control channel resources overlaps with other resources allocated to the UE; and the method further comprises applying one or more priority rules or rate matching based on the overlap
DAVYDOV et al US 20210410086 A1 discloses wherein: the set of dynamic control channel resources overlaps with other resources allocated to the UE; and the method further comprises applying one or more priority rules or rate matching based on the overlap[0193] if the last ‘m’ symbols of the PDCCH CORESET include a time-domain overlap with an SS block transmitted using a numerology different from that for the PDCCH CORESET, for such instances, “CORESET-level rate-matching” can be applied.( see also [0173]).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein: the set of dynamic control channel resources overlaps with other resources allocated to the UE; and the method further comprises applying one or more priority rules or rate matching based on the overlap, as taught by GAO, in order to  perform PDCCH collision handling (see DAVYDOV [0007]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US 2019/0104510 Al in view of  Lin et al US 20220022149 A1
Regarding claim 17, Lee et al US 2019/0104510 Al discloses all the features with respect to claim 16.												Lee does not explicitly disclose wherein the at least one set of dynamic control channel resources are nested within resources for a physical downlink shared channel (PDSCH).			Lin et al US 20220022149 A1 discloses wherein the at least one set of dynamic control channel resources are nested within resources for a physical downlink shared channel (PDSCH) [0085] the scheduled PDSCH may overlap (i.e. nested) with other RMSI CORESET(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, by including wherein the at least one set of dynamic control channel resources are nested within resources for a physical downlink shared channel (PDSCH), as taught by Lin, in order to usage on control information in a communication network (see Lin [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478